Electronically Filed
                                                      Supreme Court
                                                      SCPR-16-0000626
                                                      04-OCT-2016
                                                      11:24 AM
                          SCPR-16-0000626


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         DISCIPLINARY BOARD OF THE HAWAI'I SUPREME COURT,

                           Petitioner,


                                vs.


                        JEFFREY M. TAYLOR,

                            Respondent.



                        ORIGINAL PROCEEDING

            (ODC Case Nos. 13-024-9094 and 14-011-9154)


          ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the petition submitted by the

Disciplinary Board of the Hawai'i Supreme Court for an order
granting the request of attorney Jeffrey M. Taylor to resign from

the practice of law in lieu of discipline, and the affidavits and

exhibits attached in support thereof, we note the petition is

supported by Respondent Taylor’s affidavit, which meets the

requirements of Rule 2.14(a) of the Rules of the Supreme Court of

the State of Hawai'i (RSCH), and in which Respondent Taylor avers
and admits to misconduct that represents multiple violations of

Rules 1.1, 1.2(a), 1.3, 1.4(a), 1.4(b), 1.6(a), 1.8(e),

1.15(f)(3), 1.15(g), 1.16(d), 3.2, 3.4(e), 4.2 and 8.4(c) of the

Hawai'i Rules of Professional Conduct (1994), and which
constitutes misconduct sufficient to justify granting the

petition.    Therefore,

            IT IS HEREBY ORDERED that the petition to resign in

lieu of discipline is granted.

            IT IS FURTHER ORDERED that Respondent Taylor’s

resignation shall become effective 30 days after the date of this

order, as provided by RSCH Rules 2.14(d) and 2.16(c).

            IT IS FURTHER ORDERED that the Clerk of this court

shall remove Jeffrey M. Taylor’s name from the role of attorneys

licensed to practice law in this jurisdiction and, within thirty

days after entry of this order, Respondent Taylor shall submit to

the Clerk the original certificate evidencing his license to

practice law in this jurisdiction or an affidavit establishing

good cause for his failure to do so. 

            IT IS FURTHER ORDERED that Respondent Taylor shall
comply with the requirements of RSCH Rule 2.16 governing
disbarred attorneys and the Disciplinary Board of the Supreme
Court of the State of Hawai'i shall provide notice of the
disbarment as required by RSCH Rules 2.16(e) and 2.16(f).
            IT IS FINALLY ORDERED that Respondent Taylor shall 

bear the costs of these proceedings upon the timely submission by

ODC of a verified bill of costs, as authorized by RSCH Rule

2.3(c).

            DATED: Honolulu, Hawai'i, October 4, 2016.
                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna 

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson